oO Oo KN DN OH S&F WO NY

NY NY NHN NY NY NY NY NY NO | HH RFR S| He Be Se ee eS ee
ao nN DO OW FP WY NY S|§ DOD Oo eH ND DH RP Ww NY KF CO

Case 2:19-cv-00168-JAD-DJA Document 73 Filed 10/29/20 Page 1 of 3

NOA

LESLIE MARK STOVALL, ESQ.
Nevada Bar No. 2566

ROSS MOYNIHAN, ESQ.
Nevada Bar No. 11848
STOVALL & ASSOCIATES
2301 Palomino Lane

Las Vegas, NV 89107
Telephone: (702) 258-3034
E-service: court@lesstovall.com
Attorney for Plaintiff

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

 

KATHERINE MAYORGA, an individual )
) 2:19-cv-00168-JAD-CWH

Plaintiff, )

vs. )

)

CRISTIANO RONALDO, individually, )

Does i-XX and Roe Corporations I-XX; )

Defendants. )

)

NOTICE OF APPPEAL

PLEASE TAKE NOTICE that Plaintiff, Katherine Mayorga hereby appeals to
the United States Court of Appeals for the Ninth Circuit the follow portion of the
court’s September 30, 2020 order sustaining in part objection and adopting and
modifying in part report and recommendation [ECF 72] as follows:

1. Mayorga’s illegality challenges are for an arbitration. (See p. 20: 6-14 and p.

27:19-28: 2 of the 9/30/2020 order).
2. Mayorga’s general demand for jury trial does not satisfy the FFA. (See p.

21: 1-23: 10 and p. 27:19-28:2 of the 9/30/2020 order).

Page 1 of 3

 

 

 
N

Co WH ND nO Ee W

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

28:6-8 of the 9/30/2020 order).

recommendation [ECF 72]

MY
Dated this fay of October 2020

Page 2 of 3

 

 

Case 2:19-cv-00168-JAD-DJA Document 73 Filed 10/29/20 Page 2 of 3

3. Ronaldo’s motion to strike documents [ECF No. 55] (See p. 24:1-12 and p.

The plaintiff does not appeal the remain portions of the Court’s September 30, 2020

order sustaining in part objection and adopting and modifying in part report and

STOVALL AND ASSOCIATES

Ll

Leslie Mark $tovall, Esq.
2301 Palomino Lane
Las Vegas, NV89107
(702) 258 3034

Fax: (702) 258 0093
Email: les@lesstovall

 
oO Oo NY HD A Fh WY NY =

Ww NN NY NYKHNYNN BY Be we
Co NA A FON & F&F CeDdAaAaRBHA Ss

 

Case 2:19-cv-00168-JAD-DJA Document 73 Filed 10/29/20 Page 3 of 3

CERTIFICATE OF SERVICE
Pursuant to FRCP 5 and LR 5.1, I certify that I am an employee of the LAW OFFICES
OF STOVALL & ASSOCIATES and that on 29" October, 2020, I caused the foregoing
NOTICE OF APPEAL to be filed and served via the Court’s CM/ECF electronic filing system
upon all registered parties and their counsel.
Peter S. Christiansen, Esq.
Christiansen Law Offices

810 Casino Center Blvd., Suite 104
Las Vegas, NV 89101

/s/ Maria Hernandez

 

An employee of the law offices of
Stovall & Associates

Page 3 of 3

 

 
